Citation Nr: 9920773	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

At the veteran's personal hearing before the undersigned in 
April 1999, the veteran noted his disagreement with a rating 
decision of September 1998 that granted a 10 percent 
evaluation for the veteran's back disability.  The veteran is 
urged to file a written notice of disagreement with the RO 
inasmuch as his disagreement must be in writing and submitted 
prior to September 17, 1999 to be timely.  Otherwise, the 
rating determination will become final.  


FINDING OF FACT

The veteran's bilateral plantar wars are manifested by 
scarring and significant callouses.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's bilateral plantar warts have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.57, 
4.71a, Diagnostic Code 7899-5279 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has had ongoing pain due to his 
bilateral plantar warts and that this pain has resulted in 
functional impairment and has negatively impacted his 
employability.  As such, he argues that his plantar warts are 
more severely disabling than currently reflected by the 10 
percent evaluation and he seeks a higher evaluation.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated January 1998.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, No. 96-947, slip op. at 21 
(U.S. Vet. App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased rating 
claims).  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disabilities from the effective 
date of service connection through the present.  This 
obligation was satisfied by the examinations and records 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

On a VA examination conducted in February 1998, the veteran 
was able to raise onto his toes and heels and squat, but it 
was painful to raise onto his toes.  He had plantar callouses 
on the right foot beneath the third toe and on the left foot 
between the fourth toes that was painful and tender.  He had 
scarring dorsally over the feet from his surgeries.  On 
standing, he had some clawing of his toes on the right foot, 
but they were correctable passively.  He did not have any 
other swelling or deformity in the mid or hind foot noted.  
There were some callouses of the IP joints of his great toes 
as well.  No other significant callosities or deformities in 
the feet could be identified.  There were no skin or vascular 
changes.  No breakdown of any callouses was identified.  The 
veteran was diagnosed with residual postoperative bilateral 
plantar keratoses.

The veteran also presented for VA hospitalization in October 
1997.  He was hospitalized until December 1997 for alcohol 
dependency, cocaine dependency, and depression.  The 
hospitalization record was silent as to the condition of the 
veteran's feet.

The veteran testified at his hearing before the undersigned 
that he has had three foot surgeries for his plantar warts, 
two on the right and one on the left.  He also reported that 
he could not walk long distances or stand for a long period 
of time due to the pain in his feet.  He also reported his 
belief that his foot fungus was etiologically related to his 
plantar warts.

Service connection was established for the veteran's 
bilateral plantar warts by rating decision dated January 
1998.  A noncompensable evaluation was assigned.  The veteran 
underwent a VA examination in February 1998, mentioned above, 
and the evaluation was subsequently increased to 10 percent 
disabling pursuant to rating decision dated March 1998.  That 
rating remains in effect.

The veteran's bilateral plantar warts have been evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 7899-5279.  That code provides that a 10 percent 
evaluation is warranted where there is metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral.  This 
is the highest rating applicable under Code 5279.  

This Diagnostic Code does not provide a higher evaluation 
than the currently assigned 10 percent evaluation.  
Therefore, the Board will now consider whether the veteran is 
entitled to a higher rating under any of the other codes 
relating to disability of the foot.  Initially, the Board 
notes that the veteran was not been diagnosed with flatfoot, 
weak foot, hallux valgus, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones, and 
that service connection is not in effect for these ailments.   
Therefore, these codes are not for application here.  
Further, although the veteran was noted to have some clawing 
of his toes on the right foot, they were correctable 
passively.  Therefore, any clawing of the feet could be 
characterized as no more than slight.  Still, the Board 
points out, that service connection is currently in effect 
only for the calluses. No VA examination after service or 
examination by any private physician has been identified 
where the veteran has been diagnosed with a foot condition 
beyond that shown on the 1998 VA examination.

The veteran asserts that he should get a higher rating due to 
the functional loss and work impairment experienced due to 
his plantar warts.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1)(1998).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for this injury.  Although he has missed 
some work in the past and is now unemployed, there has been 
no evidence submitted that the veteran is unemployable due to 
this disability.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

With regards to the veteran's contentions of functional loss, 
the Board acknowledges that functional impairment may provide 
an additional basis for assignment of a disability rating.  
The veteran is receiving the 10 percent rating because of the 
pain and tenderness referable to the callosus on his toes.  
The evidence does not indicate the presence of pathology that 
might cause functional loss due to pain beyond that which is 
contemplated by the 10 percent rating.  And the Board has 
already indicated above that an extraschedular rating is not 
warranted in this case.  



ORDER

The claim for an increased rating for the veteran's plantar 
warts, currently evaluated as 10 percent disabling, is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

